[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                          ________________________                       FILED
                                                                U.S. COURT OF APPEALS
                                  No. 10-10935                    ELEVENTH CIRCUIT
                              Non-Argument Calendar                  OCTOBER 8, 2010
                            ________________________                   JOHN LEY
                                                                        CLERK
                   D.C. Docket No. 2:09-cr-00058-WCO-SSC-1

UNITED STATES OF AMERICA,

                                                    lllllllllllllllllllllPlaintiff-Appellee,

                                        versus

OSCAR MEDRANO-REBOLLAR,

                                                 lllllllllllllllllllllDefendant-Appellant.

                           ________________________

                    Appeal from the United States District Court
                       for the Northern District of Georgia
                          ________________________

                                  (October 8, 2010)

Before BLACK, PRYOR and MARTIN, Circuit Judges.

PER CURIAM:

      Oscar Medrano-Rebollar appeals his 46-month sentence imposed after he

pleaded guilty to illegal reentry of a deported alien, in violation of 8 U.S.C.
§§ 1326(a) and (b)(2). Medrano-Rebollar argues that his sentence is procedurally

and substantively unreasonable. After a thorough review of the record and the

parties’ briefs, we affirm.

                                          I.

      Medrano-Rebollar first argues that his sentence is procedurally

unreasonable because the district court did not adequately explain its reasons for

imposing a 46-month sentence. See 18 U.S.C. § 3553(c)(1) (“The court, at the

time of sentencing, shall state in open court the reasons for its imposition of the

particular sentence . . . .”). “We review de novo the sufficiency of the district

court’s explanation under § 3553(c)(1).” United States v. Ghertler, 605 F.3d 1256,

1262 (11th Cir. 2010).

      The district court calculated Medrano-Rebollar’s guideline range to be 46 to

57 months, and imposed a sentence of 46 months imprisonment. The district court

explained that a sentence at the low end of the guideline range was “reasonable

and fair.” Although the district court could have provided a more lengthy

explanation for the sentence that it imposed, we conclude that no procedural error

occurred.

      “Where a matter is as conceptually simple as in the case at hand and the

record makes clear that the sentencing judge considered the evidence and

                                          2
arguments, we do not believe the law requires the judge to write more

extensively.” Rita v. United States, 551 U.S. 338, 359, 127 S. Ct. 2456, 2469

(2007). In Rita, the Supreme Court explained that it is not always necessary for

the judge to state

      explicitly that he had heard and considered the evidence and argument;
      that . . . he thought the Commission in the Guidelines had determined a
      sentence that was proper in the mine run of roughly similar . . . cases;
      and that he found that [the defendant’s] personal circumstances here
      were simply not different enough to warrant a different sentence.

Id. In this case, as in Rita, “context and the record make clear that this, or similar,

reasoning, underlies the judge’s conclusion.” Id. We therefore conclude that

Medrano-Rebollar’s sentence is procedurally reasonable.

                                          II.

      Medrano-Rebollar also challenges the substantive reasonableness of his

sentence. We review the substantive reasonableness of a sentence for abuse of

discretion in light of the totality of the circumstances.   Gall v. United States, 552

U.S. 38, 51, 128 S. Ct. 586, 597 (2007). “[O]rdinarily we would expect a sentence

within the Guidelines range to be reasonable.” United States v. Talley, 431 F.3d

784, 788 (11th Cir. 2005). “[T]he party who challenges the sentence bears the

burden of establishing that the sentence is unreasonable in the light of both th[e]

record and the factors in section 3553(a).” Id.

                                           3
      Medrano-Rebollar argues that his sentence is substantively unreasonable

because it is greater than necessary to achieve the purposes of sentencing set forth

in 18 U.S.C. § 3553(a)(2). We disagree. Given Medrano-Rebollar’s criminal

history and his failure to comply with the law following his initial removal from

the United States, we cannot say that his low-end guideline sentence of 46 months

is unreasonable. See § 3553(a)(2) (requiring courts to consider the need for the

sentence “to promote respect for the law” and “to afford adequate deterrence to

criminal conduct”).

      For these reasons, Medrano-Rebollar’s sentence is AFFIRMED.




                                         4